DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims  1-6, 8, 9, 14, 16-18, 20-28, 29 and 30-35 in the reply filed on 07/11/2022  is acknowledged.  For the species elections, Applicants elected as follows:
Claims 6, 8, and 9 read on the elected Species of claim 6; claims 14 and 16 read on the elected Species of claim 14; claims 26 and 27 read on the elected species of claim 26. 
The elected species are: 
1.	Claim 6: on a perfusable chip with a substrate. Therefore, claims 8 and 9 will also be examined.
2.	Claim 14: embedding the developing organoid in an extracellular matrix.  Therefore, claim 16 will also be examined.
3.	Claim 26, a pressure gradient.  Therefore, claim 27 will also be examined.

Status of Claims 
Claims 7, 10-13, 15, 19, 38 and 39 are cancelled. Claims 1-6, 8, 9, 14, 16-18, 20-37 are pending in this application.  
In view of the election of Group I and the species elections, claims 1-6, 8, 9, 14, 16-18, 20-27 are examined in this Office Action. Claims 28, 30-37 are withdrawn from consideration as being directed to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statements
	The five information disclosure statements (IDS) submitted on 02/21/2020, 03/10/2021, 04/07/2021, 09/02/2021 and 04/05/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed vascular renal tissue construct or organoid is a product of nature. 

Broadest Reasonable Interpretation of claim 29
Claim 29 is directed to “A vascularized rental tissue construct or organoid produced by the method of claim 1.”
As recited in claim 29, no structural characteristics are identified and therefore the characteristics of the product (the claimed “renal tissue construct or organoid”) is not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed product is described by function only and products having that function are taught in the art for the same purpose.  The claimed genus of products embraces naturally occurring products such as naturally occurring nephronic tubules.  See, Carroll et al (“Wnt9b Plays a Central Role in the Regulation of Mesenchymal to Epithelial Transitions Underlying Organogenesis of the Mammalian Urogenital System,” Developmental Cell, Vol. 9, 283–292, August, 2005) (Carroll) disclosing the mammalian urogenital system (UGS)  develops from a region of mesoderm and that on mouse embryonic day 9.5, the UGS consists of a pair of epithelia ducts which generate a signal to induce formation of mesonephric tubules (the claimed “renal tissue construct or organoid”). The claimed genus of products embraces naturally occurring products as shown by the reference.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 29 is directed to a composition of matter (the vascularized renal tissue construct or organoids).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the product (vascularized renal tissue construct or organoid)  is a naturally occurring product disclosed by Carroll as being the same product as found in the developing vertebrate urogenital system.  Because the product (“renal tissue construct or organoid”) is the same as a product of nature (the tubules), it falls within a judicial exception. 
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the vascularized renal tissue construct or organoid ) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 29 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 14, 16-18, 20-23, 26, 27, 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lewis et al (WO 2016/179242) (cited on IDS filed 02/21/2020 as document no. A8) (Lewis). 

Lewis discloses [00385] human immortalized PTECs (the claimed “immortalized cell line;” claim 4)  were cultured in culture medium [00387] (the claimed “culturing a population of cells in a cell culture medium;” claim 1, part 1) to produce a tubular tissue construct (the claimed “to produce a developing organoid;” claim 1, part 1). Lewis discloses exposing the developing tissue construct to fluid perfusion [00391] (the claimed “fluidic shear stress”) at a continuous unidirectional flow rate of 1 ul/min, equating to shear stresses that varied between 0.1 and 0.5 dynes/cm2 (the claimed “wherein the culturing is while imparting the FSS;” claim 2).
Lewis discloses [00423[ the cells cultured under perfusion conditions [0424] exhibited vascularization [0005], glomerular [0007] and tubular maturation [0438] (the claimed “exposing the developing organoid to fluid perfusion to impart fluidic shear stress (FSS) to induce vascularization and glomerular and tubular maturation in the developing organoid, thereby producing the vascularized renal tissue construct or organoid;” claim 1, part 2)(the claimed “vascularized renal tissue construct or organoid produced by the method of claim 1;” claim 29) . 
Lewis discloses [0391] the cells were cultured under fluid flow stress for three weeks, a value (21 days) falling within the claimed 1 day to 200 days (claim 3). 
Lewis discloses [0007] the substrate can be a perfusable chip (the claimed “wherein the culturing takes place on a perfusable chip with a substrate;” claim 6).
Lewis discloses [0014]  the perfusable chip can comprise a substrate which can be gelatin (the claimed “gelatin;” claims 8, 9).
Lewis discloses [0014] the cells can be embedded in an extracellular matrix which can be gelatin (the claimed “embedding the developing organoid in an extracellular matrix material (ECM), wherein the ECM is selected from the group consisting of Matrigel, poly L-lysine, geltrex, gelatin;” claim 14) (the claimed “wherein embedding comprises at least one of: partially or fully embedding the developing organoid within the ECM;” claim 16).
Lewis discloses [00391] cell culture in media comprising 1% fetal bovine serum (FBS) (the claimed “wherein the cell culture medium comprises at least one of: fetal bovine serum (FBS);” claim 17) (the claimed “wherein the concentration of the FBS is in the range from about 0.5% to about 10% FBS;” claim 18) a value falling within the range “about 0.5% to about 10% FBS;” claim 18.  Lewis discloses [00333] the FBS can be 10% FBS, a value encompassing the claimed 1.5% FBS (claim 20.)
Lewis discloses [00391] the PTECs were exposed to continuous (the claimed “continuous  FSS;” claim 23), unidirectional flow at 1 μΙ/min, equating to shear stresses (the claimed “fluid shear stress” (FSS)) that varied between 0.1 and 0.5 dynes/cm2 a value falling within the claimed range of 0.001 dyn/cm2 to about 50 dyn/cm2 (claim 21), a range falling within the claimed range of 0.01 dyn/cm2 to about 10 dyn/cm2 (claim 22). Lewis discloses [0391] the cells were cultured under fluid flow stress for three weeks, a value falling within the claimed 1 day to 200 days (the claimed “imparting of the FSS for anywhere from 1 to 200 days;” claim 23). 
Lewis discloses the cells/tubular construct may be exposed to a pressure gradient [0007] (the claimed “further comprising exposing to developing organoid to … a pressure gradient;” claim 26) (the claimed “pressure gradient;” claim 27). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (above) as applied to claims 1-4, 6, 8, 9, 14, 16-18, 20-23, 26, 27, 29  (above) and further in view of Morizane et al (“Generation of nephron progenitor cells and kidney organoids from human pluripotent stem cells,” Nat Protoc 2017 January 12(1): 195-207)(cited on IDS filed 02/21/02 as document no. A16).  The teachings of Lewis above are incorporated herein in their entirety.
Lewis differs from the claims in that the document fails to explicitly disclose the iPSCS are human.  However, Morizane cures the deficiency.
Morizane discloses generation of nephron progenitor cells and kidney organoids from human pluripotent stem cells (title) (hiPSCs and hESCs, page 2, first full paragraph) (claim 5).
It would have been obvious to one of ordinary skill to modify the method of Lewis by using human iPSCs in view of the teachings of Lewis that the cells employed are human cells [00246] [00387] and that the in vitro model may be functional human tissue mimic which can be used as a building block for the growth of larger organs or for high through put drug toxicity screening and the teachings of Morizane that nephron progenitor cells and kidney organoids are useful for modeling of kidney diseases, studying nephrotoxicity and kidney regeneration. 
One of ordinary skill would have had a reasonable expectation of success in using human iPSCs in view of the teachings of Lewis that human cells are used and Morizane that organoids were formed (page 2, first full paragraph).
One of ordinary skill would have been motivated to use human iPSCs in view of the teachings of Lewis that the in vitro model may be a functional human tissue mimic which can be used as a building block for the growth of larger organs or for high through put drug toxicity screening.

2.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (above) as applied to claims 1-4, 6, 8, 9, 14, 16-18, 20-23, 26, 27, 29 (above) and further in view of Jang et al (“Human kidney proximal tubule-on-a-chip for drug transport and nephrotoxicity assessment,” Integr. Biol., 2013, 5, 1119-1129) (cited on IDS filed 02/21/2020 as document no. 28) (Jang).
The teachings of Lewis above are incorporated herein in their entirety. Lewis differs from the claims in that the document fails to explicitly disclose the FSS is pulsed to mimic blood pressure changes during regular heart beats.  However, Jang cures the deficiency.
Jang discloses (title) a human kidney proximal tubule-on-a-chip for assessment of drug transport and nephrotoxicity. Jang discloses (Abstract) exposure of the epithelial monolayer to an apical fluid shear stress (0.2 dyne/cm2) that mimics that found in living kidney tubules results in enhanced epithelial cell polarization and primary cilia formation (the claimed “the FSS is pulsed to mimic blood pressure changes during regular heart beats;” claim 24) (the claimed “wherein the FSS is intermittent;” claim 25). 
Regarding claim 25, claim interpretation:  claim 25 claims the FSS is intermittent.  Applicant’s specification [0071] discloses “intermittent “refers to an unsteady exposure to FSS. The blood pressure changes occurring during regular heart beats would meet the claim element of “intermittent FSS.” 
It would have been obvious to one of ordinary skill to modify the method of Lewis by exposing the cells to a pulsatile fluid shear stress (the claimed intermittent FSS) as suggested by Jang in view of the teachings of Jang that there is a need to recapitulate kidney function in vitro (Abstract) and that the presence of physiological flow is absolutely critical for maintaining many physiological functions of these cells (page 10, left column, top paragraph). 
One of ordinary skill would have had a reasonable expectation of success in using a pulsatile FSS which mimics blood pressure changes during regular heart beats in view of the teachings of Jang that microfluidic human kidney proximal tubule-on-a-chip is designed to recapitulate the tissue– tissue interface and dynamic mechanical microenvironment of the living kidney tubule (page 6, right column, bottom paragraph). 
One of ordinary skill would have been motivated to mimic the blood pressure changes which occur during regular heart beats in view of the teachings of Jang that cells cultured under fluidic conditions demonstrate potential advantages for development of improved renal drug toxicity assays (page 9, right column, second full paragraph).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632